Citation Nr: 0025108	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  93-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of hepatitis.  

(The issue of whether an apportionment of the veteran's 
Department of Veterans Affairs (VA) pension benefits on 
behalf of the veteran's minor children, in a monthly amount 
equal to the additional amount payable for dependent 
children, was proper, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
April 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of hepatitis is 
currently productive of no active symptomatology at this 
time.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
residuals of hepatitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 
4.114, Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this appeal was previously 
before the Board on two occasions, and remanded in February 
1995 and November 1998, for additional development.  The 
Board finds that the requested development has been 
completed, and the case is ready for appellate disposition.

The Board finds that the veteran's claim for a compensable 
rating for residuals of hepatitis is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The history of this appeal is set forth as follows.  In a 
February 1976 rating decision, the veteran was granted 
service connection for a history of hepatitis, active, 
chronic, with residuals of occasional body weakness, and a 10 
percent rating was assigned from April 1975.  That decision 
was based on findings that included the veteran's service 
medical records, which reflect treatment for chronic active 
hepatitis, and a post-service VA examination report dated in 
January 1976.  That examination report contains a diagnosis 
of a history of chronic, active hepatitis, with residual of 
occasional body weakness.  

In a December 1978 VA examination, the veteran was diagnosed 
as having no active hepatitis at this time.  A liver scan 
demonstrated a moderately enlarged liver with a prominent 
left lobe.  In light of the foregoing medical evidence, in a 
February 1978 rating decision, the RO assigned a 
noncompensable rating to the veteran's hepatitis.  

In November 1991, the RO received the veteran's claim for an 
increased rating for his service-connected hepatitis.  The 
veteran maintained that his liver condition led to a stomach 
disorder, and he requested a higher rating.  The RO denied 
that claim in an April 1992 rating decision.  In November 
1992, the veteran filed a notice of disagreement as to that 
decision, and initiated the present appeal.  The 
noncompensable rating has remained in effect.  

The RO assigned a noncompensable rating for the veteran's 
residuals of hepatitis pursuant to the schedular criteria set 
forth under 38 C.F.R. § 4.114, Diagnostic Code 7345, which 
prescribes a zero percent rating for hepatitis that is healed 
and nonsymptomatic.  A 10 percent rating is assigned if there 
is evidence of demonstrable liver damage with mild gastro-
intestinal disturbance.  A 30 percent rating is assigned for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.

The Board has thoroughly reviewed the medical evidence of 
record, but finds no basis to assign a compensable rating for 
the veteran's service-connected residuals of hepatitis.  The 
medical evidence following the veteran's claim for increase 
has consistently reflected that the veteran had a history of 
hepatitis, but there is no evidence of record that the 
veteran currently has active hepatitis.  In fact, in a July 
1996 VA outpatient treatment record, it was noted that the 
veteran did not have hepatitis B, although he had been 
exposed to it in the past.  Moreover, his liver enzymes were 
described as within normal limits, and he tested positive for 
hepatitis C antibodies.  The concluding impression was rule 
out hepatitis C, and it was noted that the veteran was not a 
hepatitis B carrier, and did not have active hepatitis B.  A 
June 1999 VA outpatient treatment record notes that lab 
results from a previous visit were negative as to hepatitis B 
and C.  

In short, there is simply no evidence of record reflecting 
active hepatitis, such that a compensable rating for 
hepatitis residuals is warranted.  The Board notes that the 
medical evidence includes some treatment for gastrointestinal 
complaints.  However, the record is negative for any evidence 
of liver damage associated with any such gastrointestinal 
disorder.  As such, the Board finds that the evidence of 
record more closely approximates the criteria for the 
currently assigned noncompensable rating for residuals of 
hepatitis, and there is no basis to assign a compensable 
rating at this time.  See 38 C.F.R. § 4.114, Diagnostic Code 
7345.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's residuals of 
hepatitis, and their effect on the veteran's earning capacity 
and his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the evidence supports the currently 
assigned noncompensable rating, but no higher.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) in rendering the foregoing decision, but there is 
not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise warrant entitlement to an 
increased rating. 

Finally, the evidence does not reflect that the veteran's 
service-connected residuals of hepatitis have adversely 
affected his employability, beyond that contemplated in the 
VA Schedule for Rating Disabilities, which is premised on the 
average impairment in earning capacity.  In other words, the 
Board does not find it impracticable to apply the regular 
schedular standards, and finds no basis to warrant 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, a compensable 
rating for hepatitis, currently evaluated as noncompensable, 
is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

